Citation Nr: 1327865	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript is of record.

This case was initially before the Board in May 2012, when service connection claims for bilateral hearing loss, tinnitus, and residuals of a laceration to the right hand/palm were granted.  These awards were effectuated in a May 2012 rating decision.  As the Veteran did not appeal the ratings or effective dates assigned for these disabilities, they are no longer in appellate status.  The Veteran's claim for service connection for a low back disorder was remanded by the Board in May 2012 for further development, to include affording the Veteran a VA examination.  A November 2012 Supplemental Statement of the Case (SSOC) was issued, and the case is once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

In the May 2012 remand, the Board directed the RO to provide the Veteran with a new VA examination and obtain a VA medical opinion which addressed multiple questions set forth by the Board.  The examiner was asked to state whether the Veteran's claimed low back disorders are congenital abnormalities, and, if so whether they are a "disease" or a "defect."  This determination is required for the Board to decide the Veteran's claim because a congenital "defect" is not a "disease or injury" within the meaning of applicable legislation and thus is not service connectable for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012). 

Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Further, although service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to a superimposed disease or injury, and, if that disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

Because the examiner who provided the May 2012 opinion did not specifically state whether the Veteran's low back disorders are a "disease" or a "defect," there was not substantial compliance with the Board's May 2012 remand directives.  Thus, an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination (by an examiner different than the one who conducted the May 2012 VA evaluation) to determine the nature and etiology of the Veteran's low back disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following review of the record, and examination of the Veteran, the examiner should specify the nature of the Veteran's lumbar spine disorder(s) and provide diagnosis(es) for all such identified disabilities.  The examiner is also asked to answer the following questions and, in doing so, take into consideration the January 1957 enlistment examination report and the April 2010 VA examination report and X-ray findings:  

a.  The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the low back disorders diagnosed during the appeal are congenital abnormalities.  If so, is such a condition a "defect" or "disease?"  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)

b.  If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.

c.  If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.

d.  For any diagnosed lumbar spine disorder determined by the examiner not to be a congenital abnormality, the examiner should determine whether this disability existed prior to the Veteran's enlistment in January 1957, and if so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing back disorder underwent a permanent increase in severity during the Veteran's periods of active service. 

e.  For any diagnosed lumbar spine disorder determined by the examiner not to be a congenital abnormality or a pre-existing disability, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its onset in service, or otherwise is causally or etiologically related to the Veteran's military service, to include the in-service findings of the kyphosis of the dorsal spine.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completing the above, readjudicate the claim for service connection for a low back disorder.  If this benefit is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

